USCA11 Case: 21-11729      Date Filed: 02/08/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11729
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RONALD LORENZO BROWN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
          D.C. Docket No. 4:11-cr-00001-MW-MAF-1
                   ____________________
USCA11 Case: 21-11729        Date Filed: 02/08/2022    Page: 2 of 2




2                      Opinion of the Court               21-11729


Before ROSENBAUM, GRANT and BLACK, Circuit Judges.
PER CURIAM:
       Megan Saillant, appointed counsel for Ronald Brown in this
appeal, has moved to withdraw from further representation of the
appellant and filed a brief prepared under Anders v. California, 386
U.S. 738 (1967), following the revocation of Brown’s supervised re-
lease. Our independent review of the entire record reveals that
counsel’s assessment of the relative merit of the appeal is correct.
Because independent examination of the entire record reveals no
arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and Brown’s revocation of supervised release and sen-
tence are AFFIRMED.
      .